MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Aug 28 2020, 8:29 am

court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT S.H.                               ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
ATTORNEY FOR APPELLANT J.K.                               David E. Corey
                                                          Deputy Attorney General
Roberta L. Renbarger
                                                          Indianapolis, Indiana
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          August 28, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of A.H. and K.K.                             20A-JT-750
(Minor Children)                                          Appeal from the Allen Superior
      and                                                 Court
                                                          The Honorable Charles F. Pratt,
S.H. (Father) and J.K. (Mother),                          Judge
Appellants-Respondents,                                   Trial Court Cause Nos.
                                                          02D08-1905-JT-288
        v.                                                02D08-1905-JT-289

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020               Page 1 of 20
      Bailey, Judge.



                                              Case Summary
[1]   S.H. (“Father”) and J.K. (“Mother”) appeal1 the trial court’s judgments

      terminating their parental rights to their children, A.H. and K.K (collectively

      “Children”). They raise the following restated, consolidated issue on appeal:

      whether the trial court clearly erred when it terminated their parental rights.


[2]   We affirm.



                               Facts and Procedural History
[3]   Father and Mother are the parents of A.H., born May 21, 2015, and K.K., born

      December 19, 2016.2 In May of 2017, Father was charged with domestic

      violence in the presence of Children as a Level 6 felony which resulted in a no-

      contact order as to Mother. In July of 2017, the Indiana Department of Child

      Services (“DCS”) received a report that: the family had been evicted from a

      home that had no electricity or running water; they had then moved in with

      family members who later “kicked them out of the home,” Tr. V. I at 56;

      Mother was using illegal drugs; the children were dirty when they got to school;

      Father had engaged in a “domestic altercation” with Mother in the presence of




      1
          We granted the State’s motion to consolidate the parents’ separate appeals.
      2
       The trial court mistakenly stated in its Appealed Order that K.K. was born on September 11, 2017.
      Appealed Order at 1.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020                Page 2 of 20
      Children, Ex. at 14, 15; and Father was “unable to remove [Children] from a

      neglectful environment,” id. at 15. Mother informed DCS Family Case

      Manager (“FCM”) Tana Selzer (“FCM Selzer”) that Mother and Children had

      been living in a tent behind Children’s paternal grandfather’s (“Paternal

      Grandfather”) house and were now living in a hotel. Mother stated that she

      intended to pay for the hotel room that night with tips she would earn working

      at a nightclub that evening. DCS removed Children and placed them in foster

      care.


[4]   On August 14, 2017, and September 10, 2017, DCS filed a Child in Need of

      Services (“CHINS”) petition and amended CHINS petition, respectively.

      Following a September 11 initial hearing, the trial court issued an Order finding

      that Mother and Father admitted to the relevant allegations in the amended

      CHINS petition, and the court concluded that Children were CHINS.

      Specifically, Mother admitted Children were CHINS, and Father admitted

      A.H. was a CHINS and admitted some allegations against him as to both

      children. Ex. at 15, 53. Both parents were ordered, among other things, to

      maintain clean, safe, and appropriate housing, maintain contact with DCS,

      provide DCS with consents to releases of information, visit with Children, and

      submit to diagnostic testing. Mother was also ordered to enroll in, participate

      in, and successfully complete home-based counseling services. Father was also

      ordered to submit to random drug screens and “abide by the terms of [his]

      criminal matter.” Id. at 58. The Children’s continued placement was in foster

      care.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 3 of 20
[5]   Father participated in supervised visitation with Children between August and

      November of 2017. However, Father did not complete the diagnostic

      assessment ordered by the court, and he tested positive for marijuana. In the

      pending domestic violence charges relating to the May 2017 battery against

      Mother in the presence of Children, Father had been released from

      incarceration on bond. However, Father’s bond was revoked in November

      2017 due to his failure to appear at a hearing, and he was incarcerated once

      more. On February 7, 2018, Father pled guilty to the domestic violence charge.

      Father was convicted and sentenced to one year and 183 days incarceration,

      suspended to probation, and was ordered to complete therapeutic services

      through the Center for Nonviolence. Father’s release from incarceration to

      probation began on March 18, 2018.


[6]   On July 25, 2018, Father’s probation was revoked because he admittedly

      violated the terms of his probation by committing Invasion of Privacy through

      violation of the no-contact order and Operating a Vehicle with an ACE of .15

      or more. On November 20, 2018, Father was sentenced to 183 days

      imprisonment for the two new offenses. The criminal court also ordered Father

      to serve his original one year, 183-day term of imprisonment. Father was

      incarcerated continuously from July 2018 until June 2019.


[7]   On February 21, 2019, the trial court held a permanency hearing in the CHINS

      matter and found that Mother was not enrolled in therapy, was not cooperating

      with home-based services, had not regularly visited Children, and did not have

      stable housing. The court also found that Father was still incarcerated. The

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 4 of 20
      trial court changed Children’s permanency plan to termination of parental

      rights with adoption.


[8]   On June 12, 2019, DCS filed its petition to terminate parents’ rights as to

      Children. The court held fact-finding hearings on October 31 and December 9,

      2019. Children’s parents, employees of Lifeline Youth and Family Services

      (“LYFS”), the DCS FCMs, and the court-appointed Guardian Ad Litem

      (“GAL”) all testified. In an order dated March 4, 2020, the trial court

      terminated Mother’s and Father’s parental rights. The court issued the

      following relevant findings not yet discussed:


              17.      The father has a history of criminal behavior including a
                       conviction for burglary in 2011 and a subsequent
                       revocation of probation. He was revoked on his probation
                       related to the domestic battery charge (see above) and, as
                       of the closure of evidence in this case, is on parole.


              18.      The father reports employment in Huntington County,
                       Indiana. Although he asserts that he is residing with his
                       father, the Department was not able to confirm that
                       representation with his father. The Respondent father has
                       acknowledged that he sometimes stays with friends.


              19.      The father did not have sustainable housing suitable for
                       the children at the time evidence was closed in this case.


              20.      The father regularly maintained visits with his children
                       when he was not incarcerated. The father’s visitations
                       were supervised by Katherine Devinney of Lifeline Family
                       Services between December, 2018[,] and May, 2019.
                       From her testimony the Court finds that she observed the

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 5 of 20
                 children to be anxious during their visits. She expressed
                 concerns with regard to the father’s means of correcting
                 the children. The subsequent visitation supervisor, Natalie
                 Aker, similarly voiced concerns and recommended that
                 the father complete parenting instruction.


        21.      From the testimony of Department case worker Irene
                 Tillman, the Court finds that the father was referred to
                 parenting classes following his completion of a diagnostic
                 assessment. But he did not complete the service.


        22.      From the testimony of Department case worker Irene
                 Tillman, the Court also finds that the father was referred to
                 a fatherhood engagement program. Although he started
                 the service he did not complete it and the referral was
                 suspended.


        23.      The father has not signed requested releases of information
                 so that the Department may communicate with his parole
                 officer. He has not completed the services through the
                 Center for Non[v]iolence.


        24.      The mother has not provided the Department with her
                 current address[,] advising that the people with whom she
                 is living do not want the Department’s involvement.


        25.      The mother reports an income of $2,500.00 per week from
                 unreported tips she receives working as a dancer for local
                 nightclub, Brandy’s. She performs under a stage name,
                 “Trisha.”


        26.      Notwithstanding her reported income of $2,500.00 per
                 week, the mother has not secured safe, sustainable housing
                 appropriate for her children.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 6 of 20
              27.      The mother has not completed home based services. She
                       completed a referred medication review but has declined
                       to take prescribed medication for depression. She has not
                       completed individual and group dialectical behavior
                       therapy (DBT) as recommended by her diagnostic
                       evaluation.


              28.      Should parental rights be terminated the Department has
                       an appropriate plan, that being adoption. The children are
                       placed in a pre-adoptive home.


              29.      The child’s Guardian ad Litem has concluded that the
                       children’s best interests are served by the termination of
                       parental rights. In support of her conclusion she cites the
                       parent’s failure to complete services and their inability to
                       secure safe sustainable housing for the children. She has
                       concluded that the children’s best interests are served by
                       their adoption by their foster parents.


      Appealed Order at 3-4.


[9]   The trial court concluded that there was “a reasonable probability that the

      reasons that brought about the [Children’s] placement outside the home will not

      be remedied[,]” id. at 4, and that termination of Mother’s and Father’s parental

      rights was “in the children’s best interests[,]” id. at 5. Therefore, the trial court

      terminated the parents’ parental rights. Mother and Father now appeal.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 7 of 20
                                  Discussion and Decision
                                         Standard of Review
[10]   Mother and Father maintain that the trial court’s order terminating their

       parental rights was clearly erroneous. We begin our review of this issue by

       acknowledging that the traditional right of parents to establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution. See, e.g., In re C.G., 954 N.E.2d 910, 923 (Ind. 2011). However, a

       trial court must subordinate the interests of the parents to those of the child

       when evaluating the circumstances surrounding a termination. In re K.S., 750

       N.E.2d 832, 837 (Ind. Ct. App. 2001). Although the right to raise one’s own

       child should not be terminated solely because there is a better home available

       for the child, parental rights may be terminated when a parent is unable or

       unwilling to meet his or her parental responsibilities. Id. at 836.


[11]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                                                   ***


                    (iii) The child has been removed from the parent and has
                    been under the supervision of a local office or probation
                    department for at least fifteen (15) months of the most recent
                    twenty-two (22) months, beginning with the date the child is
                    removed from the home as a result of the child being alleged
                    to be a child in need of services or a delinquent child;

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 8 of 20
               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services.

                                                       ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

       of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

       DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

       and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009)

       (quoting I.C. § 31-37-14-2).


[12]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Furthermore, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 9 of 20
       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[13]   Here, in terminating Mother’s and Father’s parental rights, the trial court

       entered specific findings of fact and conclusions thereon. When a trial court’s

       judgment contains special findings and conclusions, we first determine whether

       the evidence supports the findings and, second, we determine whether the

       findings support the judgment. Bester v. Lake Cty. Office of Family & Children, 839

       N.E.2d 143, 147 (Ind. 2005). “Findings are clearly erroneous only when the

       record contains no facts to support them either directly or by inference.” Quillen

       v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences

       support the trial court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.


                     Challenge to Trial Court’s Factual Findings
[14]   Mother does not challenge any of the trial court’s findings of fact; therefore, we

       accept those findings as true as to Mother. See, e.g., In re S.S., 120 N.E.3d 605,

       610 (Ind. Ct. App. 2019). Father challenges the following findings of fact.3

                              Challenged Finding Regarding Reasons for Removal


[15]   Father challenges the factual statement in Finding number 6 that he “admitted

       that [he and Mother] were unable to provide the children with safe sustainable

       housing.” Appealed Order at 2. The CHINS petition alleged that Mother, who




       3
           Father also challenges some of the factual statements contained in Conclusion of Law number 2.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020                 Page 10 of 20
       had custody of Children, was unable to provide Children with stable housing,

       and Father was “unable to remove [Children] from a neglectful environment.”

       Ex. at 15. It also alleged there was a no-contact order in place between Mother

       and Father. The court’s initial CHINS order shows that Father admitted A.H.

       was a CHINS and admitted to other relevant CHINS allegations, including the

       allegation that he and Children “would benefit from the intervention of the

       court in order to receive support and services they would not receive without

       the intervention of the court.” Id. at 15, 54. Father points to no evidence

       indicating why A.H. would be a CHINS, but K.K. would not; indeed, the

       evidence shows Children were living in the same situation.


[16]   In addition, Father admitted at the termination hearing that the CHINS action

       was initiated because of housing issues and admitted that Mother, who had

       custody of Children, was living with Children in a tent in Paternal

       Grandfather’s back yard at time they were removed. Father also admitted that

       there was a no-contact order in place at the time Children were removed, and

       that it prohibited him from having contact with Mother. It is reasonable to

       infer from those facts that Children were in an unstable housing situation from

       which Father could not remove them.


[17]   There was sufficient evidence to support finding number 6.

                         Challenged Findings Regarding Father’s Lack of Housing


[18]   Father challenges factual statements in Findings 18 and 19 and Conclusion 2

       that he did not have stable housing at the time of the termination hearing.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 11 of 20
       However, that finding is supported by the testimony of FCM Irene Tillman

       (“FCM Tillman”), who was the family’s case manager from February 2018 to

       the time of the termination hearing. FCM Tillman testified at the termination

       hearing that Father never provided her with an address where he consistently

       resided. He indicated at some point that he lived with Paternal Grandfather;

       however, when FCM Tillman called Paternal Grandfather in October 2019 to

       confirm, Paternal Grandfather stated that Father did not live with him. When

       confronted with that information, Father told FCM Tillman that he also

       sometimes stays with friends. That evidence is sufficient to support the finding

       that Father did not have stable housing. Father points to his own conflicting

       testimony; however, we may not reweigh the evidence or witness credibility. In

       re D.D., 804 N.E.2d at 265.


                            Challenged Finding Regarding Supervised Visitation


[19]   Father notes that Finding 20 erroneously states that his visitations with

       Children were supervised by Katherine Devinney (“Devinney”) of Lifeline

       Youth and Family Services (“LYFS”), who “observed the children to be

       anxious during their visits” and “expressed concerns with regard to the father’s

       means of correcting the children.” Appealed Order at 3. As the State

       acknowledges, the trial court did err in finding that Devinney supervised

       Father’s visits with Children; Father’s visitations were supervised by LYFS

       family consultants Megan Rosswurm (“Rossurm”) and Natalie Akers

       (“Akers”). However, the error in supervisor names was harmless as the actual



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 12 of 20
       supervisors of Father’s visits also testified that Father overcorrected Children,

       which caused them to be anxious.


[20]   Moreover, finding 20—relating to visitation—was not one of the findings that

       provided the basis for the trial court’s conclusions and judgment. This Court

       has noted that we are to


               disregard any special finding that is not proper or competent to
               be considered. Riehle v. Moore, 601 N.E.2d 365, 369 (Ind. Ct.
               App. 1992). Additionally, such a finding cannot form the basis
               of a conclusion of law. Id. We may reverse a trial court’s
               judgment, however, only if its findings constitute prejudicial
               error. Id. A finding of fact is not prejudicial to a party unless it
               directly supports a conclusion. Id.


       In re B.J., 879 N.E.2d 7, 19-20 (Ind. Ct. App. 2008), trans. denied. As discussed

       below, the trial court’s conclusions were based on findings other than Father’s

       visitations with Children. Because Finding 20 did not directly support any of

       the trial court’s conclusions, any error in that finding was not prejudicial. See

       id.


                  Challenged Findings Regarding Father’s Failure to Complete Services


[21]   Father admits that he failed to engage in and/or complete required parenting

       classes, the Fatherhood Engagement program, and services at the Center for

       Nonviolence. But Father challenges factual statements in Findings 21, 22, and

       23 and in Conclusion 2 that “suggest Father was to blame” for that failure.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 13 of 20
       Father’s Br. at 19. However, there is sufficient evidence that Father was

       responsible for the failure to engage in services.


[22]   In its September 11, 2017, dispositional order, the CHINS court required that

       Father complete a parenting assessment by October 11, 2017, and follow all

       recommendations. Father failed to do so even though he was not incarcerated

       at the time. Father was also not incarcerated from March 2018 to July 2018 but

       again failed to obtain the parenting assessment during that time. Father finally

       obtained the parenting assessment in November 2019—although he had been

       released from reincarceration since June 2019. However, Father failed to

       engage in and complete the parenting classes to which the parenting assessment

       referred him. Father contends that that failure was due to the fact that he was

       not given the referral to the parenting classes until “three weeks prior to” the

       termination hearing, i.e., October 31, 2019. Father’s Br. at 19. However, the

       delay in Father being referred to parenting classes was due to his own failure to

       timely obtain a parenting assessment that recommended such a referral. And

       FCM Tillman testified that she referred Father to Quality Counseling after she

       received confirmation that Father finally had obtained the assessment in

       November 2019. She testified that the service provider telephoned Father on

       three separate occasions at the end of November 2019 but Father never returned

       those calls.


[23]   FCM Tillman also testified that Father began to engage in the Fatherhood

       Engagement program after he was released from incarceration in June 2019,

       but he was suspended from the program due to missed appointments. And, as

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 14 of 20
       a term of his probation, Father was also ordered to complete services through

       the Center for Nonviolence. He was released to probation from incarceration—

       and therefore able to engage in the domestic violence classes—from March

       2018 to July 2018. But Father failed to engage in services at the Center for

       Nonviolence at any time.


[24]   There is sufficient evidence to support the trial court’s findings that Father

       failed to engage in and complete required services when he was able to do so.

                                        Conclusion Regarding Findings


[25]   The evidence supports the trial court’s relevant challenged findings. Father’s

       contentions boil down to requests that we reweigh the evidence and/or judge

       witness credibility, which we will not do. In re D.D., 804 N.E.2d at 265.


       Conditions that Resulted in Child’s Removal/Continued
                    Placement Outside the Home
[26]   Both Mother and Father maintain that the trial court erred in finding a

       reasonable probability that the conditions that resulted in Child’s removal and

       continued placement outside the home will not be remedied. We must

       determine whether the evidence most favorable to the judgment supports the

       trial court’s conclusion. In re D.D., 804 N.E.2d at 265; Quillen, 671 N.E.2d at

       102. In doing so, we engage in a two-step analysis. In re E.M., 4 N.E.3d 636,

       643 (Ind. 2014). “First, we identify the conditions that led to removal; and

       second, we determine whether there is a reasonable probability that those

       conditions will not be remedied.” Id. (quotations and citations omitted).
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 15 of 20
[27]   In the first step, we consider not only the initial reasons for removal, but also

       the reasons for continued placement outside the home. In re N.Q., 996 N.E.2d

       385, 392 (Ind. Ct. App. 2013). In the second step, the trial court must judge a

       parent’s fitness to care for his or her children at the time of the termination

       hearing, taking into consideration evidence of changed conditions. In re E.M., 4

       N.E.3d at 643. However, the court must also “evaluate the parent’s habitual

       patterns of conduct to determine the probability of future neglect or deprivation

       of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894 N.E.2d 218, 226 (Ind.

       Ct. App. 2008) (quotations and citations omitted); see also In re M.S., 898 N.E.2d

       307, 311 (Ind. Ct. App. 2008) (noting the “trial court need not wait until a child

       is irreversibly harmed such that his physical, mental, and social development

       are permanently impaired before terminating the parent-child relationship”). In

       evaluating the parent’s habitual patterns of conduct, the court may disregard

       efforts made shortly before the termination hearing and weigh the history of the

       parent’s prior conduct more heavily. In re K.T.K., 989 N.E.2d 1225, 1234 (Ind.

       2013). And DCS is not required to rule out all possibilities of change; rather, it

       need establish only that there is a reasonable probability the parent’s behavior

       will not change. Moore, 894 N.E.2d at 226.


[28]   Here, Children were removed because the parents could not provide them with

       a safe, stable living environment. Specifically, among other things, the family

       had been evicted from a home that had no electricity or running water and had

       then moved in with family members who later “kicked them out of the home,”

       Tr. V. I at 56; Father had engaged in a “domestic altercation” with Mother in


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 16 of 20
       the presence of Children, Ex. at 14, 15; and Father was “unable to remove

       [Children] from a neglectful environment,” id. at 15.


[29]   Mother asserts that she has remedied the reason for Children’s removal because

       she testified that she was living with a friend, that Children could live with her

       at her friend’s residence, and that she had a bedroom and beds for Children.

       However, the trial court conclusion to the contrary is supported by evidence

       that Mother refused to give DCS her address, thereby prohibiting them from

       inspecting and verifying her allegedly safe and appropriate home for Children.

       And even Mother’s own testimony does not establish that Mother has a lease or

       any other legal right to stay at her friend’s residence. In addition, the evidence

       establishes that Mother has failed to engage in the home-based services to

       which she was referred. That evidence is sufficient to support the trial court’s

       finding that Mother “has not secured safe, sustainable housing appropriate for

       her children.” And that finding supports the trial court’s conclusion that there

       is a reasonable probability that Mother has not remedied, and will not remedy,

       the reasons for Children’s removal. Mother’s contentions to the contrary are

       simply requests that we reweigh the evidence, which we may not do.


[30]   Father admits that Children were originally removed due to a “lack of stable

       housing” and were not returned to him because of his “incarceration, alleged

       lack of stable housing, and failure to complete services.” Father’s Br. at 22.

       However, Father maintains that he had “cured all of those issues to the extent

       possible” by the time of the termination hearing. Id.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 17 of 20
[31]   Father’s claims do not account for the evidence—discussed above in relation to

       the challenged findings—that he did not have stable housing at the time of the

       termination hearing, was repeatedly incarcerated during large portions of the

       pending CHINS and TPR cases, and failed to engage in services meant to

       improve his ability to parent and refrain from domestic violence. Rather,

       Father’s assertions are merely requests that we reweigh the evidence. Again,

       we may not do so. E.g., In re D.D., 804 N.E.2d at 265. The trial court did not

       clearly err in concluding that Father has not remedied—and is not likely to

       remedy—the conditions that led to Children’s removal and continued

       placement outside the home.


                                               Best Interests
[32]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. In re A.K.,

       924 N.E.2d 212, 224 (Ind. Ct. App. 2010). “A parent’s historical inability to

       provide adequate housing, stability and supervision coupled with a current

       inability to provide the same will support a finding that termination of the

       parent-child relationship is in the child’s best interests.” Castro v. State Office of

       Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied.

       “Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child, and the testimony of the service

       providers may support a finding that termination is in the child’s best interests.”

       In re A.K., 924 N.E.2d at 224. Such evidence, “in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 18 of 20
       clear and convincing evidence that termination is in the child’s best interests.”

       In re A.D.S., 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[33]   Again, parents’ contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. The evidence most favorable to the

       judgment shows that “neither parent ha[d] secured housing appropriate for the

       placement of the Children.” Appealed Order at 5. The evidence also showed

       that neither parent had complied with services required to improve their

       abilities to parent. Furthermore, the evidence established that Children were in

       a pre-adoptive home that provided them with consistency of care. And both

       FCM Tillman and GAL Jennifer Young (“GAL Young”) testified that they

       believed termination of parental rights was in Children’s best interests,

       especially given Children’s need for stability and parents’ continuous and on-

       going inability to provide the same. GAL Young also testified that termination

       was in Children’s best interests because parents have been seen together despite

       the on-going no-contact order, and Father has failed to engage in services

       related to domestic violence. Given that testimony, in addition to evidence that

       Children need permanency and stability that neither parent can provide and the

       reasons for Children’s removal will not likely be remedied, the totality of the

       evidence supports the trial court’s conclusion that termination is in Children’s

       best interests. In re A.D.S., 987 N.E.2d at 1158-59.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 19 of 20
                                               Conclusion
[34]   The evidence in the record supports the trial court’s relevant findings of fact,

       and those findings support the trial court’s conclusion that Mother’s and

       Father’s parental rights should be terminated. The trial court did not commit

       clear error by so ruling.


[35]   Affirmed.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-750 | August 28, 2020   Page 20 of 20